EeviN, J.
The defendants concede with commendable candor the sufficiency of the plaintiff’s evidence to make out a case of actionable negligence on their part. They lay claim to a new trial, however, on the ground that the presiding judge committed reversible error in admitting testimony, in failing to submit an issue of contributory negligence, and in charging the jury.
As a general rule, an appellant must establish these three propositions by the ease on appeal to obtain a new trial for error of the trial judge in admitting evidence:
1. That he objected to the admission of the evidence in the trial court. Carpenter, Solicitor, v. Boyles, 213 N.C. 432, 196 S.E. 850; Ferebee v. Berry, 168 N.C. 281, 84 S.E. 262; Sykes v. Everett, 167 N.C. 600, 83 S.E. 585; Peyton v. Shoe Co., 167 N.C. 280, 83 S.E. 487; Hooper v. Hooper, 165 N.C. 605, 81 S.E. 933.
2. That the evidence was inadmissible in law because it was incompetent (Ballard v. Ballard, 230 N.C. 629, 55 S.E. 2d 316; Robbins v. Alexander, 219 N.C. 475, 14 S.E. 2d 425), or immaterial (Sprout v. Ward, 181 N.C. 372, 107 S.E. 214; Heileg v. Dumas, 69 N.C. 206; Devries v. Phillips, 63 N.C. 207; Madden v. Porterfield, 53 N.C. 166; Adams v. Clark, 53 N.C. 56), or irrelevant, Freeman v. Ponder, 234 N.C. 294, 67 S.E. 2d 292.
3. That the evidence was prejudicial to his cause of action or defense. Collins v. Lamb, 215 N.C. 719, 2 S.E. 2d 863; Williams v. Stores Co., Inc., 209 N.C. 591, 184 S.E. 496; Rierson v. Iron Co., 184 N.C. 363, 114 S.E. 467; Jenkins v. Long, 170 N.C. 269, 87 S.E. 47; Morgan v. Fraternal Association, 170 N.C. 75, 86 S.E. 975; In re Rawlings’ Will, 170 N.C. 58, 86 S.E. 794; Lupton v. Express Co., 169 N.C. 671, 86 S.E. 614; Fruit Distributors v. Foster, 169 N.C. 39, 85 S.E. 130; Hodges v. *46Wilson, 165 N.C. 323, 81 S.E. 340; In re Will of Parkner, 165 N.C. 130, 80 S.E. 1057.
This general rule is subject to an exception not germane to the instant case. Presnell v. Garrison, 122 N.C. 595, 29 S.E. 839; Hooper v. Hooper, supra.
The defendants have no legal ground for their present complaint that the presiding judge erred in admitting the opinion evidence of the plaintiff’s witness J. C. Grady in relation to the effect of the depletion of the battery upon the headlights of an Oldsmobile car similar to the one involved in the accident. This is true because they did not object at the trial to the admission of this evidence. When the case on appeal is read aright, it appears that the defendants took only two objections during the examination of Grady. One of them was addressed to the preliminary finding of fact of the presiding judge that Grady was competent to testify as an expert in respect to automobile batteries. The other was directed to an unanswered question put to Grady by counsel for plaintiff. The finding of the presiding judge as to the competency of Grady to testify as an expert was sustained by evidence at the trial, and in consequence is not subject to attack on this appeal. S. v. Cofer, 205 N.C. 653, 172 S.E. 176; Nance v. Fertilizer Co., 200 N.C. 702, 158 S.E. 486; Rangely v. Harris, 165 N.C. 358, 81 S.E. 346; Horne v. Power Co., 144 N.C. 375, 57 S.E. 19; Allen v. Traction Co., 144 N.C. 288, 56 S.E. 942; Geer v. Water Co., 127 N.C. 349, 37 S.E. 474.
The defendants also assign as error rulings of the presiding judge allowing one of the plaintiff’s attending physicians, Dr. Oscar W. Crantz, to express his opinion as to what percentage of the plaintiff’s face was disfigured by her injuries; letting the plaintiff’s aunt, Mrs. M. H. Clayton, point out to the jury places where implanted skin had been grafted upon the plaintiff’s face to minimize the disfigurement resulting from her injuries; permitting the plaintiff to exhibit in court as demonstrative or real evidence the hydrant struck by the Oldsmobile; and receiving in evidence the mortuary tables embodied in G.S. 8-46, the annuity tables incorporated in G.S. 8-47, photographs of the plaintiff taken before and after the injury, and a photograph of the hydrant.
The testimony of Dr. Crantz and Mrs. Clayton was rightly received under the rule that in an action to recover damages for a personal injury tortiously inflicted, evidence as to the physical condition of the injured plaintiff both before and after the injury is admissible to show the character, extent, and probable effect of the injury. Solomon v. Koontz, 189 N.C. 837, 127 S.E. 516; Jordan v. Motor Lines, 182 N.C. 559, 109 S.E. 566; Brown v. Railroad, 147 N.C. 136, 60 S.E. 898; 25 C.J.S., Damages, section 147. Dr. Crantz was a medical expert testifying to matters within his personal knowledge. Spivey v. Newman, 232 N.C. 281, 59 S.E. 2d *47844; Williams v. Stores Co., Inc., supra. Mrs. Clayton was merely describing the physical appearance of the injured plaintiff as observed by a nonexpert or lay witness. Brown v. Railroad, supra; 32 C.J.S., Evidence, sections 467, 513.
The testimony tended to show that the plaintiff’s injuries are permanent in character. This being true, it was proper for the presiding judge to permit the plaintiff to introduce and the jury to consider the mortuary tables embodied in G.S. 8-46. Bullock v. Williams, 212 N.C. 113, 193 S.E. 170; Hubbard v. R. R., 203 N.C. 675, 166 S.E. 802; Odom v. Lumber Co., 173 N.C. 134, 91 S.E. 716; Sledge v. Lumber Co., 140 N.C. 459, 53 S.E. 295; Georgia Automatic Gas Co. v. Fowler, 77 Ga. App. 675, 49 S.E. 2d 550; Advance v. Thompson, 387 Ill. 77, 55 N.E. 2d 57; Louisville, N. A. & C. R. Co. v. Miller, 141 Ind. 533, 37 N.E. 343; Fournier v. Zinn, 257 Mass. 575, 154 N.E. 268; Banks v. Braman, 195 Mass. 97, 80 N.E. 799; Daniels v. Boston & M. R. Co., 184 Mass. 337, 68 N.E. 337. The presiding judge instructed the jury in conformity with approved precedents that the mortuary tables are merely evidentiary on the question of expectancy. Bullock v. Williams, supra; Odom v. Lumber Co., supra.
The plaintiff’s witness Frank Orary identified the hydrant offered in evidence as the hydrant struck by the Oldsmobile, and testified with positiveness that the hydrant had not been altered in any way since the accident. This being so, the presiding judge did not err in permitting the jury to inspect the hydrant. The inspection of this object was calculated to enable the jury to understand the evidence, and to realize more completely its cogency and force. S. v. Rogers, 233 N.C. 390, 64 S.E. 2d 572, 28 A.L.R. 2d 1104; S. v. Speller, 230 N.C. 345, 53 S.E. 2d 294.
The photographs of the plaintiff antedating and following the injury were rightly received in evidence under the rule that whenever it is relevant to describe a person, photographs of such person are admissible for the purpose of explaining the evidence of the witnesses relating to his appearance and aiding the jury in understanding such evidence. Coach Co. v. Lee, 218 N.C. 320, 11 S.E. 2d 341; Davis v. Railroad, 136 N.C. 115, 48 S.E. 591. The photographers and other witnesses testified that the photographs were accurate likenesses of the plaintiff at the times they were taken. White v. Hines, 182 N.C. 275, 109 S.E. 31; Bane v. R. R., 171 N.C. 328, 88 S.E. 477. The presiding judge gave the jury the customary instruction that the photographs were not admitted as original or substantive evidence, but were received solely for the purpose of enabling the witnesses to explain, and the jury to understand, the testimony. S. v. Rogers, supra; Coach Co. v. Motor Lines, 229 N.C. 650, 50 S.E. 2d 909; S. v. Gardner, 228 N.C. 567, 46 S.E. 2d 824; Pearson v. Luther, 212 N.C. 412, 193 S.E. 739; Kelly v. Granite Co., 200 N.C. 326, 156 S.E. 517; Honeycutt v. Brick Co., 196 N.C. 556, 146 S.E. 227; Elliott v. *48Power Co., 190 N.C. 62, 128 S.E. 730; S. v. Jones, 175 N.C. 709, 95 S.E. 576; Hoyle v. Hickory, 167 N.C. 619, 83 S.E. 738; Pickett v. R. R., 153 N.C. 148, 69 S.E. 8.
The photograph of the hydrant was taken at the scene of the accident six months after that event occurred. The evidence disclosed that the plaintiff’s witness Frank Crary removed the hydrant shortly after the accident and replaced it just before it was photographed. Notwithstanding this evidence, the trial judge did not err in admitting the photograph of the hydrant, which was verified by its maker, for the limited purpose sanctioned by the decisions cited above. This is true because Crary testified that when he replaced the hydrant, it was in the identical position occupied by it immediately after the accident. Posed photographs of the reconstructed scene of an accident are admissible where such photographs are properly identified by a witness as being accurate representations of the conditions at the scene as he saw them at the time in issue. Jewel Tea Co. v. McCrary, 197 Ark. 294, 122 S.E. 2d 534; Reed v. Davidson Drug Co., 97 Colo. 462, 50 P. 2d 532; State v. Ebelsheiser, 242 Iowa 49, 43 N.W. 2d 706, 19 A.L.R. 2d 865; Lewis v. Chicago Great Western R. Co., 155 Minn. 381, 193 N.W. 695; Favre v. Louisville & N. R. Co., 180 Miss. 843, 178 So. 327; Fulton v. Chouteau County Farmers’ Co., 98 Mont. 48, 37 P. 2d 1025; Bailey v. Greeley General Warehouse Co. (Ohio App.), 83 N.E. 2d 244; Dofner v. Branard (Tex. Civ. App.), 236 S.W. 2d 544; Thayer v. Glynn, 93 Vt. 257, 106 A. 834; Farmer v. School Dist. No. 214., King County, 171 Wash. 278, 17 P. 2d 899, 115 A.L.R. 1171.
This brings us to the assignment of error based on the admission in evidence of the annuity tables incorporated in G.S. 8-47. These tables have no place in an action to recover damages for personal injuries tor-tiously inflicted for the very simple reason that the action does not involve the establishment of the present worth of an annuity to any person. Brown v. Lipe, 210 N.C. 199, 185 S.E. 681; Poe v. Railroad, 141 N.C. 525, 54 S.E. 406. The only mention of the annuity tables in the entire case on appeal is that appearing by implication only in this rather ambiguous recitation: “The plaintiff offered in evidence the mortuary or life tables, G.S. 8-46 and 8-J7.” It is obvious that counsel for the plaintiff merely intended to offer in evidence the mortuary tables embodied in G.S. 8-46, and that his reference to G.S. 8-47 was a mere inadvertence. It is likewise obvious that the presiding judge understood that counsel for the plaintiff was merely offering in evidence the mortuary tables embodied in G.S. 8-47. He made no mention of the annuity tables in his charge to the jury. When it is read aright in its entirety, the ease on appeal compels the conclusion that the jurors were not advised at any time as to the contents of the annuity tables, and that they did not consider the annuity tables in any way in reaching their verdict. This being so, the defend*49ants have failed to establish by the ease on appeal that the offering and receiving of the annuity tables was prejudicial to their defense. Freeman v. Ponder, supra; Dellinger v. Building Co., 187 N.C. 845, 123 S.E. 78.
The defendants duly objected at the trial to the admission of the testimony of the plaintiff’s mother, Mrs. Augusta H. Hunt, concerning her instructions to the plaintiff as to the time for returning home at night, and the testimony of the plaintiff’s aunt, Mrs. M. H. Clayton, respecting the plaintiff’s difficulties as a student during the scholastic year next succeeding the accident. They waived these objections, however, by allowing these witnesses to testify to virtually the same facts without objection in other portions of their examinations. The like observation applies to the objection to the admission of the testimony of the defendant John E. Wooten, Sr., which was drawn out by counsel for plaintiff on cross-examination, that he replaced the damaged Oldsmobile with a Cadillac. The defendants lost the benefit of this objection by permitting counsel for plaintiff to elicit the same evidence from John F. Wooten, Sr., a second time without objection. Spivey v. Newman, supra; White v. Disher, 232 N.C. 260, 59 S.E. 2d 798; Landis v. Gitllin, 229 N.C. 521, 50 S.E. 2d 298; Lambert v. Caronna, 206 N.C. 616, 175 S.E. 303; Bateman v. Brooks, 204 N.C. 176, 167 S.E. 627; Colvard v. Light Co., 204 N.C. 97, 167 S.E. 472; Gray v. High Point, 203 N.C. 756, 166 S.E. 911; Bank v. Florida-Carolina Estates, Inc., 200 N.C. 480, 157 S.E. 424; Thompson v. Buchanan, 198 N.C. 278, 151 S.E. 861; Tilghman v. Hancock, 196 N.C. 780, 147 S.E. 300.
The defendants excepted to the refusal of the presiding judge to submit to the jury an issue of contributory negligence tendered by them.
The statute now codified as G.S. 1-139 specifies that “in all actions to recover damages by reason of the negligence of the defendant, where contributory negligence is relied upon as a defense, it must be set up in the answer and proved on the trial.” The defendant must meet the two requirements of this statute to obtain the benefit of the affirmative defense of contributory negligence. The first requirement is that the defendant must specially plead in his answer an act or omission of the plaintiff constituting contributory negligence in law; and the second requirement is that the defendant must prove on the trial the act or omission of the plaintiff so pleaded. Allegation without proof and proof without allegation are equally unavailing to the defendant. Bruce v. O’Neal Flying Service, 234 N.C. 79, 66 S.E. 2d 312; Rollison v. Hicks, 233 N.C. 99, 63 S.E. 2d 190; Grimm v. Watson, 233 N.C. 65, 62 S.E. 2d 538; Dalrymple v. Sinkoe, 230 N.C. 453, 53 S.E. 2d 437; Bundy v. Powell, 229 N.C. 707, 51 S.E. 2d 307; Bevan v. Carter, 210 N.C. 291, 186 S.E. 321; Ramsey v. Furniture Co., 209 N.C. 165, 183 S.E. 536; Farrell v. Thomas & Howard Co., 204 N.C. 631, 169 S.E. 224; Murphy v. Power Co., 196 *50N.C. 484, 146 S.E. 204; Moors v. Iron Works, 183 N.C. 438, 111 S.E. 776; Kearney v. R. R., 177 N.C. 251, 98 S.E. 710; Fleming v. R. R., 160 N.C. 196, 76 S.E. 212; Jeffress v. R. R., 158 N.C. 215, 73 S.E. 1013; Wright v. R. R., 155 N.C. 325, 71 S.E. 306; Watson v. Farmer, 141 N.C. 452, 54 S.E. 419; Smith v. Railroad, 129 N.C. 374, 40 S.E. 86; Cox v. Railroad, 123 N.C. 604, 31 S.E. 848; Hudson v. Railroad, 104 N.C. 491, 10 S.E. 669; Wallace v. Railroad, 104 N.C. 442, 10 S.E. 552.
Wien tie instant ease is reviewed in tie ligit of tie statutory requirements, it is manifest tiat tie presiding judge did not commit legal error in refusing to submit an issue of contributory negligence to tie jury. Tie defendants alleged with particularity in tieir answer tiat tie plaintiff was contributorily negligent in specified ways. There was, however, no evidence at the trial tending to sustain these allegations. Tie youthful defendant gave this testimony: “I ran off tie road because she and I were kissing each other . . . Tiat is tie only reason tiat I was not looking where I was going.” There was, however, no mention of this incident in tie answer. In tie absence of appropriate allegations on tie subject, tie presiding judge was neither required nor permitted to leave to tie jury tie question whether tie plaintiff distracted tie attention of her host from tie operation of tie automobile by sharing a kiss with him and thus proximately contributed to tie accident and her resultant injuries.
It was intimated on tie oral argument tiat tie defendants did not specially plead tie kissing episode as contributory negligence on tie part of tie plaintiff because tie youthful defendant did not reveal tie incident to tieir counsel until tie trial of this action was under way. His reluctance to kiss and tell is understandable. But it does not nullify tie positive legislative declaration tiat a defendant cannot rely on an act or omission of contributory negligence unless it is pleaded as well as proved. Tie transcript of tie record does not show any invocation of tie discretionary power of tie presiding judge to permit an amendment.
Tie assignments of error based on exceptions to tie charge are untenable. Tie evidence was sufficient to support a finding tiat tie injured minor plaintiff suffered a permanent physical disability, impairing her earning capacity after majority, so as to warrant tie instruction tiat tie jury should consider whether such impairment existed in passing on tie question of damages. Cross v. Sharaffa, 281 Mass. 329, 183 N.E. 838. Tie presiding judge made it plain to tie jurors tiat they should limit any award of damages for any impairment of tie plaintiff’s earning power after reaching her majority to tieir present worth. Shipp v. Stage Lines, 192 N.C. 475, 135 S.E. 339.
Tie errors apparent on tie present record are human errors. We are empowered by law to correct legal errors only. In consequence, tie trial and judgment must be upheld.
No error.